
	

115 S2912 IS: Opioid Addiction Treatment Programs Enhancement Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2912
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Cassidy (for himself, Mr. Menendez, Mr. Grassley, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Secretary of Health and Human Services to publish data related to the prevalence of
			 substance use disorders in the Medicaid beneficiary population and the
			 treatment of substance use disorders under Medicaid, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Opioid Addiction Treatment Programs Enhancement Act.
		2.T–MSIS substance use disorder data book
 (a)In generalNot later than the date that is 12 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall publish on the public website of the Centers for Medicare & Medicaid Services a report with comprehensive data on the prevalence of substance use disorders in the Medicaid beneficiary population and services provided for the treatment of substance use disorders under Medicaid.
 (b)Content of reportThe report required under subsection (a) shall include, at a minimum, the following data for each State (including, to the extent available, for the District of Columbia, Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa):
 (1)The number and percentage of individuals enrolled in the State Medicaid plan or waiver of such plan in each of the major enrollment categories (as defined in a public letter from the Medicaid and CHIP Payment and Access Commission to the Secretary) who have been diagnosed with a substance use disorder and whether such individuals are enrolled under the State Medicaid plan or a waiver of such plan, including the specific waiver authority under which they are enrolled, to the extent available.
 (2)A list of the substance use disorder treatment services by each major type of service, such as counseling, medication assisted treatment, peer support, residential treatment, and inpatient care, for which beneficiaries in each State received at least 1 service under the State Medicaid plan or a waiver of such plan.
 (3)The number and percentage of individuals with a substance use disorder diagnosis enrolled in the State Medicaid plan or waiver of such plan who received substance use disorder treatment services under such plan or waiver by each major type of service under paragraph (2) within each major setting type, such as outpatient, inpatient, residential, and other home and community-based settings.
 (4)The number of services provided under the State Medicaid plan or waiver of such plan per individual with a substance use disorder diagnosis enrolled in such plan or waiver for each major type of service under paragraph (2).
 (5)The number and percentage of individuals enrolled in the State Medicaid plan or waiver, by major enrollment category, who received substance use disorder treatment through—
 (A)a medicaid managed care entity (as defined in section 1932(a)(1)(B) of the Social Security Act (42 U.S.C. 1396u–2(a)(1)(B))), including the number of such individuals who received such assistance through a prepaid inpatient health plan or a prepaid ambulatory health plan;
 (B)a fee-for-service payment model; or (C)an alternative payment model, to the extent available.
 (6)The number and percentage of individuals with a substance use disorder who receive substance use disorder treatment services in an outpatient or home and community-based setting after receiving treatment in an inpatient or residential setting, and the number of services received by such individuals in the outpatient or home and community-based setting.
 (c)Annual updatesThe Secretary shall issue an updated version of the report required under subsection (a) not later than January 1 of each calendar year through 2024.
 (d)Use of T–MSIS dataThe report required under subsection (a) and updates required under subsection (c) shall— (1)use data and definitions from the Transformed Medicaid Statistical Information System (T–MSIS) data set that is no more than 12 months old on the date that the report or update is published; and
 (2)as appropriate, include a description with respect to each State of the quality and completeness of the data and caveats describing the limitations of the data reported to the Secretary by the State that is sufficient to communicate the appropriate uses for the information.
				3.Making T–MSIS data on substance use disorders available to researchers
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall publish in the Federal Register a system of records notice for the data specified in subsection (b) for the Transformed Medicaid Statistical Information System, in accordance with section 552a(e)(4) of title 5, United States Code. The notice shall outline policies that protect the security and privacy of the data that, at a minimum, meet the security and privacy policies of SORN 09–70–0541 for the Medicaid Statistical Information System.
 (b)Required dataThe data covered by the systems of records notice required under subsection (a) shall be sufficient for researchers and States to analyze the prevalence of substance use disorders in the Medicaid beneficiary population and the treatment of substance use disorders under Medicaid across all States (including the District of Columbia, Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa), forms of treatment, and treatment settings.
 (c)Initiation of data-Sharing activitiesNot later than January 1, 2019, the Secretary shall initiate the data-sharing activities outlined in the notice required under subsection (a).
